Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 12-20, and new claims 21-28 are pending for examination.
Claim Rejections - 35 USC § 103
The rejection of claims 1, and 12-28 under 35 U.S.C. 103 as being unpatentable over Thibonnier (US 2015/0232837 A1) in view of Ma et al. (2013), Bartel et al. (US20060185027A1), Lagos-Quintana et al., Weiler et al. (WO2005040419A1), Wang (US20070092882A1), and Collard et al. (US9771579B2), is withdrawn in response to Applicant’s amendment to claim 1 to remove the language “a plurality of microRNA (miR) antagonists, comprising...,” and Applicant’s arguments set forth in the response filed 0519/2022.  Specifically, Applicants argued that the miR antagonists set forth in the claimed compositions possess unexpected potency, specificity and activity that was not expected in view of the teachings of Thibonnier, Ma, Bartel, Lagos-Quintana, Weiler, Wang or Collard.  Applicant’s arguments were persuasive.
Double Patenting
The provisional rejection of claims 1 and 12-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-77 of copending Application No. 16/318,353 (reference application), is withdrawn in response to Applicant’s filing a Terminal Disclaimer on 05/19/2022.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699